Appellant was convicted of violating the local option law, and prosecutes this appeal. This is a companion case to Kelley v. State, ante p. 220. The questions are the same. Appellant, in addition to the evidence introduced in the Kelley case, introduces the order of the Commissioners' Court creating School District No. 7. That order did not mention surveys included within the metes and bounds of said school district. It is urged on account of this omission that said order creating said school district is wholly insufficient for the *Page 223 
intended purpose. So far as this case is concerned, it is wholly immaterial whether it was or was not. The petition, order of the court ordering the election, and the order of the court putting local option into effect within the bounds set out in said petition for local option election are certain and definite, and do not depend upon the order of the Commissioners' Court creating School District No. 7. There is no uncertainty in the orders of the court with reference to the territory embraced within the local option election; and whether there was an order or not on the minutes of the court creating School District No. 7, so far as this case is concerned, is immaterial. The evidence is sufficient to support the conviction, and the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.